Title: Thomas Jefferson to William Chamberlayne, 24 June 1811
From: Jefferson, Thomas
To: Chamberlayne, William


          
                  Sir 
                   
                     Monticello 
                     June 24. 11.
          
		  
		  I have been longer than I had hoped in getting my produce to market & sold. it now enables me to inclose you a draught on Messrs Gibson & Jefferson of Richmond for fifty nine dollars 74. Cents, the balance due according to the statement in my letter of Apr. 4. & your answer. 
		   I inclose you Dr Everett’s account for his attendance on the negro man, and 
		   Lewis’s account for board & nursing with the award of the arbitrators to whom it was submitted by consent, and the receipt for the money. Accept the assurances of my great esteem & respect
          
            Th:
            Jefferson
        